       Case 8:17-cv-02942-PWG Document 103-1 Filed 07/29/20 Page 1 of 3


From:            Bower, Elizabeth
To:              Pezzi, Stephen (CIV)
Cc:              Rosenberg, Brad (CIV); Westmoreland, Rachael (CIV); Schechter, Ronald A.; Dennis_Corkery@washlaw.org
Subject:         RE: Casa de Maryland - Draft Joint Motion for an Extension/Modification
Date:            Wednesday, July 29, 2020 4:34:38 PM


Thank you for confirming. Plaintiffs do oppose the requested relief.


Elizabeth Bower
Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1252 | Fax: +1 202 303 2252
ebower@willkie.com | vCard | www.willkie.com bio



Willkie Compliance Concourse - The latest legal and enforcement
developments, trends, and thinking. App Download Instructions



From: Pezzi, Stephen (CIV) [mailto:Stephen.Pezzi@usdoj.gov]
Sent: Wednesday, July 29, 2020 3:39 PM
To: Bower, Elizabeth <EBower@WILLKIE.COM>
Cc: Rosenberg, Brad (CIV) <Brad.Rosenberg@usdoj.gov>; Westmoreland, Rachael (CIV)
<Rachael.Westmoreland@usdoj.gov>; Schechter, Ronald A. <Ronald.Schechter@arnoldporter.com>;
Dennis_Corkery@washlaw.org
Subject: RE: Casa de Maryland - Draft Joint Motion for an Extension/Modification


                                      *** EXTERNAL EMAIL ***
Ms. Bower,

I am disappointed to hear that. In any case, we still intend to request this relief from the Court. I
will plan to note in our motion that Plaintiffs oppose. If you could please confirm by close of
business today, I would appreciate it.

Sincerely,

Stephen M. Pezzi
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street NW
Washington, DC 20005
(202) 305-8576 | stephen.pezzi@usdoj.gov

From: Bower, Elizabeth <EBower@WILLKIE.COM>
Sent: Wednesday, July 29, 2020 12:57 PM
To: Pezzi, Stephen (CIV) <spezzi@CIV.USDOJ.GOV>
      Case 8:17-cv-02942-PWG Document 103-1 Filed 07/29/20 Page 2 of 3

Cc: Rosenberg, Brad (CIV) <BRosenbe@civ.usdoj.gov>; Westmoreland, Rachael (CIV)
<rwestmor@CIV.USDOJ.GOV>; Schechter, Ronald A. <Ronald.Schechter@arnoldporter.com>;
Dennis_Corkery@washlaw.org
Subject: RE: Casa de Maryland - Draft Joint Motion for an Extension/Modification

Stephen,
Thank you for the message. Plaintiffs are not amenable to this approach. If anything, the issuance
of the Wolf Memorandum underscores the need to move this proceeding along faster, rather than
extending deadlines. While we hope that we can reach some agreement on the information
requests we provided Monday, we are prepared to move forward with a status report to Judge
Grimm on Friday with or without agreement and propose an expedited briefing schedule on
Plaintiffs’ motion for order to show cause.

Thanks,
Liz


Elizabeth Bower
Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1252 | Fax: +1 202 303 2252
ebower@willkie.com | vCard | www.willkie.com bio


Willkie Compliance Concourse - The latest legal and enforcement
developments, trends, and thinking. App Download Instructions



From: Pezzi, Stephen (CIV) [mailto:Stephen.Pezzi@usdoj.gov]
Sent: Wednesday, July 29, 2020 11:22 AM
To: Bower, Elizabeth <EBower@WILLKIE.COM>; Schechter, Ronald A.
<Ronald.Schechter@arnoldporter.com>; Dennis_Corkery@washlaw.org
Cc: Rosenberg, Brad (CIV) <Brad.Rosenberg@usdoj.gov>; Westmoreland, Rachael (CIV)
<Rachael.Westmoreland@usdoj.gov>
Subject: Casa de Maryland - Draft Joint Motion for an Extension/Modification


                                  *** EXTERNAL EMAIL ***
Dear Ms. Bower,

As I previewed on our phone call yesterday afternoon, attached is a draft of a joint motion (and
proposed order) that would give us some additional time, and slightly modify our status-report
obligation, as a result of the change in circumstances caused by the issuance of the Wolf
Memorandum yesterday afternoon. If you are amenable to this approach, if possible, I would
love to file this (or something like it) by close of business today, given our quickly approaching
deadline.

As I explained over the phone yesterday, I’m hopeful that some additional cushion will allow both
       Case 8:17-cv-02942-PWG Document 103-1 Filed 07/29/20 Page 3 of 3

sides some more time to consider the significance of the Wolf Memorandum for further
proceedings in this case, and will make it more likely that we are able to reach meaningful
agreements before we report back to Judge Grimm.

We look forward to your thoughts. I am available to discuss over the phone at any time today, if
you have any questions or concerns.

Sincerely,

Stephen M. Pezzi
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street NW
Washington, DC 20005
(202) 305-8576 | stephen.pezzi@usdoj.gov



Important Notice:  This email message is intended to be received only by persons entitled to receive the
confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
presumptively contain information that is confidential and legally privileged; email messages to non-
clients are normally confidential and may also be legally privileged. Please do not read, copy, forward or
store this message unless you are an intended recipient of it. If you have received this message in error,
please forward it back.  Willkie Farr & Gallagher LLP is a limited liability partnership organized in the
United States under the laws of the State of Delaware, which laws limit the personal liability of partners.



Important Notice:  This email message is intended to be received only by persons entitled to receive the
confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
presumptively contain information that is confidential and legally privileged; email messages to non-
clients are normally confidential and may also be legally privileged. Please do not read, copy, forward or
store this message unless you are an intended recipient of it. If you have received this message in error,
please forward it back.  Willkie Farr & Gallagher LLP is a limited liability partnership organized in the
United States under the laws of the State of Delaware, which laws limit the personal liability of partners.
